



COURT OF APPEAL FOR ONTARIO

CITATION: Van Damme v. Gelber, 2013 ONCA 388

DATE: 20130612

DOCKET: C56358

Doherty, Cronk and Lauwers JJ.A.

Alexandre Van Damme

Applicant (Respondent
    in Appeal)

and

Nahum Gelber
and
    Gasiunasen Gallery of Palm Beach, Inc.

Respondent (Appellant)

Benjamin Zarnett and Julie Rosenthal, for the appellant

Jeff Galway and Max Shapiro, for the respondent

Heard:  May 2, 2013

On appeal from the order of Justice Thomas R. Lederer of
    the Superior Court of Justice, dated November 9, 2012, with reasons reported at
    2012 ONSC 6277.

Doherty J.A.:


I



overview

[1]

The respondent, Alexandre Van Damme (Van Damme), obtained judgment in
    the Supreme Court of New York requiring the appellant, Nahum Gelber (Gelber),
    to deliver a painting to Van Damme upon payment by Van Damme to Gelber of the amount
    agreed upon (less certain stipulated deductions) in a contract for the sale of
    the painting.  When Van Damme obtained judgment in New York, the painting was
    being held in Ontario pursuant to the terms of an order of the Ontario Superior
    Court of Justice.  Van Damme brought a motion in the Ontario proceeding seeking
    an order recognizing and enforcing the New York judgment in Ontario and a
    variation of the earlier Ontario order directing that the painting be released
    to him.  Van Damme succeeded on the motion and was awarded costs on a
    substantial indemnity basis.
[1]


[2]

Gelber appeals from the order recognizing and enforcing the New York
    judgment.  He also seeks leave to appeal and, if leave is granted, appeals the
    cost order made by the motion judge.

[3]

I would dismiss the appeal.  The appellant attorned to the jurisdiction
    of the New York court by litigating the merits of the claim in that
    jurisdiction.  That attornment provided a basis upon which an Ontario court could
    properly recognize the New York judgment.  Furthermore, the motion judge did
    not err by exercising his discretion in favour of enforcing the New York judgment,
    even though it was not a money judgment, but rather an order for specific
    performance.

[4]

I do, however, accept the appellants submission on the cost appeal.  Gelber
    was a defendant on the motion brought by Van Damme to enforce the New York
    judgment.  Van Damme was successful on the motion and was entitled to his costs. 
    However, the scale of those costs should not have been determined by reference
    to Gelbers conduct in the New York litigation.  Van Damme was entitled to his
    costs on a partial indemnity basis.


II



background

[5]

As I would dispose of this appeal on the basis that Gelber attorned to the
    jurisdiction of the New York court through his conduct in the litigation in
    that jurisdiction, it is unnecessary to go into the factual background to this
    litigation in any detail.  A brief outline will suffice.

[6]

Gelber is a very successful businessman and philanthropist.  He is a
    Canadian citizen and lives in Monaco.   Late in 2006, Gelber was approached
    about the possibility of selling a very valuable painting that he owned.  Van
    Damme claims to have entered into an agreement through his agent with Gelbers
    agent in February 2007 to purchase that painting.  Gelber, however, refused to
    deliver the painting, contending that the person who purported to sell the
    painting on his behalf had no authority to do so.

[7]

Van Damme commenced an action for specific performance in New York in
    June 2007.  He sought an order requiring Gelber to complete the transaction and
    deliver the painting for what Van Damme maintained was the price agreed upon in
    the contract.  In commencing the action in New York, Van Damme relied on the
    forum selection clause in the contract that Van Damme claimed authorized the
    sale of the painting to him.  That provision read:

This transaction shall be governed by and construed in
    accordance with the laws of the State of New York without giving effect to its
    choice of law rules.  In the event of a dispute, the parties consent to the
    exclusive jurisdiction of the state and federal courts sitting in the State of
    New York  The parties hereto consent and submit to the jurisdiction of the
    state and federal courts sitting in the State of New York.

[8]

The painting was hanging in the home of Gelbers son in Toronto.  In
    June 2007, Van Damme commenced an application in the Superior Court of Justice
    in Ontario for an order preserving the painting and prohibiting its sale or
    movement outside of Ontario pending the outcome of the New York litigation. 
    Gelber brought a cross-motion for an order dismissing Van Dammes application. 
    In his cross-motion, Gelber took the position that:

Ontario is
forum non conveniens
and New York is the
    more appropriate forum in which to resolve the dispute between the parties.

[9]

The Ontario application did not proceed to a hearing. The parties
    consented to an order on terms that prohibited the movement of the painting
    pending the outcome of the New York proceedings. The consent order also
    indicated that the order was made without prejudice to any arguments the
    parties might make contesting the jurisdiction of any court in the state of
    New York or elsewhere to hear this matter.

[10]

In
    August 2007, Gelber brought a motion in the New York proceedings challenging
    the jurisdiction of that court.  Gelber maintained that, as he was not a party
    to or bound by the relevant contract, the forum selection clause in that
    contract could not give the New York court jurisdiction over him.

[11]

The
    New York court declined to decide jurisdiction as a preliminary matter, but instead
    ordered Gelber to file his Answer (statement of defence) and to proceed with all
    relevant depositions and discoveries.
[2]
Gelber complied with the order and filed an Answer in which he challenged the
    jurisdiction of the New York court, raised many and various substantive
    defences, and cross-claimed against his co-defendant and alleged agent.

[12]

After
    all depositions and discoveries were completed, Van Damme moved for summary
    judgment on his specific performance claim.  Gelber moved at the same time for
    summary judgment dismissing the claim.  In July 2009, Fried J., of the New York
    Supreme Court, granted Van Dammes summary judgment motion and denied Gelbers
    summary judgment motion.

[13]

In
    his motion for summary judgment dismissing the claim, Gelber contended that the
    action should be dismissed because he was not a party to or bound by the
    contract which contained the relevant forum selection clause.  Fried J. found
    as a fact that Gelber was a party to the contract and bound by the forum
    selection clause.

[14]

Gelbers
    summary judgment motion, however, went well beyond the argument that the claim
    should be dismissed for want of jurisdiction.  Gelber advanced several
    arguments that went to the substantive merits of Van Dammes claim. The
    non-jurisdictional arguments advanced by Gelber and rejected by Fried J.
    included arguments that:

·

the contract relied on by Van Damme was void for lack of mutuality
    of obligation;

·

Van Damme had abandoned the contract; and

·

Van Damme had failed to perform his obligations under the
    contract in a timely fashion.

[15]

Between
    July 2009 and December 2011, Gelber brought a variety of motions for a rehearing
    and appeals challenging the order granting Van Dammes summary judgment and
    dismissing his motion for summary judgment.  All of the motions and appeals
    failed.  Judgment in Van Dammes favour was eventually entered in the New York
    Supreme Court in December 2011.  After judgment was entered, Gelber instituted
    further proceedings challenging that judgment.  Those appeals were still
    outstanding when this motion was heard.  The last of them was finally dismissed
    in March 2013.  It was common ground at the hearing of this appeal that the New
    York judgment is final.


III



arguments

[16]

Mr.
    Zarnett, with his usual clarity, submits that the motion judge erred in holding
    that the New York court properly took jurisdiction under Canadian conflict of
    law principles.  Mr. Zarnett submits that the jurisdictional claim of the New
    York court was based on either the forum selection clause in the contract or
    Gelbers conduct during the New York litigation.  He argues that the motion
    judge was required to make his own assessment on the evidence adduced before him
    of the applicability of the forum selection clause to Gelber.  Mr. Zarnett
    submits that, instead of making his own inquiry, the motion judge simply
    accepted the New York courts finding on that issue. In doing so, in Mr.
    Zarnetts submission, the motion judge failed to determine whether the contract
    provided a basis for the assertion of
in personam
jurisdiction over
    Gelber.

[17]

Mr.
    Zarnett next argues that, insofar as Gelbers conduct in the litigation in New
    York is relied on as a basis for attornment, the motion judge failed to take
    into account that Gelbers participation in the litigation was premised on his
    assertion that the New York court had no jurisdiction.  To the extent that his
    participation went beyond a bald jurisdictional challenge, that participation
    was dictated by orders of the New York court.  Mr. Zarnett contends that, where
    one is compelled by court orders to take certain steps in foreign litigation,
    an Ontario court should not use those steps to find attornment.

[18]

Mr.
    Galway, for Van Damme, in an equally effective argument, accepts that, for
    Ontario conflict of law purposes, the New York judgment was enforceable in
    Ontario only if the New York court had jurisdiction over Gelber, either by
    virtue of the forum selection clause in the contract or by Gelbers conduct in
    the course of the New York litigation.  Mr. Galway, correctly, submits that
    either basis will suffice for jurisdictional purposes.

[19]

Mr.
    Galway acknowledges that the motion judge was required to make his own
    determination as to the impact of the forum selection clause on the
    jurisdiction of the New York court.  He contends, however, that the motion
    judge was entitled to rely on findings of fact made in the New York proceedings
    and that Gelber was estopped from re-litigating those factual issues.

[20]

With
    respect to Gelbers conduct during the New York litigation, Mr. Galway submits
    that his actions, particularly his motion for summary dismissal, went well
    beyond a mere challenge to the jurisdiction of the New York court.  Mr. Galway
    argues that Mr. Gelber put the merits in issue in the New York proceedings and,
    in doing so, clearly attorned to the jurisdiction of that court.


IV



attornment

[21]

Much
    of the oral argument focused on the forum selection clause and the extent to
    which the motion judge was bound by, or could rely on, the factual findings
    made in the New York court, and the interpretation of the forum selection clause
    made by the New York court.  I need not decide those issues.  I am satisfied
    that Gelber attorned to the jurisdiction of the New York court by his conduct
    in the course of that litigation.

[22]

Attornment
    by participation in court proceedings was recently addressed in
Wolfe v.
    Pickar
, 2011 ONCA 347 332 D.L.R. (4th) 157, at para. 44, where Goudge J.A.
    said:

[W]hen a party to an action appears in court and goes beyond
    challenging the jurisdiction of the court based on
jurisdiction simpliciter
and
forum non conveniens
, the party will be regarded as appearing
    voluntarily, thus giving the court consent-based jurisdiction.  That is what
    happened here.

[23]

There is also authority for the proposition that, if a
    party appears in a court to challenge jurisdiction or seek a stay on the basis
    of
forum non conveniens
, any
    additional steps taken by the party pursuant to an order of the court will also
    not amount to attornment:  see
Gourmet Resources International
    Inc. (Trustee of) v. Paramount Capital Corp.
(1991), 5 C.P.C. (3d) 140 (Ont. C.A.);
M.J. Jones Inc.
    v. Kingsway General Insurance Co.
(2004),
    72 O.R. (3d) 68 (C.A.), at paras. 18-31 (per Lang J.A., in chambers).  Giving
    these cases their widest reasonable reading, Gelbers motion challenging the
    jurisdiction of the New York court, his filing of a defence, and his conduct of
    depositions and discoveries did not amount to attornment.

[24]

Gelbers
    conduct in advancing a motion for summary judgment dismissing Van Dammes
    claims, however, went far beyond his jurisdictional challenge.  Nor was that
    motion precipitated by any court order. Gelber chose to advance substantive
    defences on the merits.  In doing so, he implicitly accepted that the New York
    court had jurisdiction to decide those issues.  That is attornment:  see
Clinton
    v. Ford
(1982), 37 O.R. (2d) 448 at 452 (C.A.).

[25]

Gelbers
    position is similar to that of the defendants in
Mid-Ohio Imported Car Co.
    v. Tri-K Investments Ltd.
(1995), 13 B.C.L.R. (3d) 41 (C.A.).  In that
    case, the defendants had challenged the jurisdiction of the Ohio court, but had
    also raised other arguments before that court. The plaintiff was successful in Ohio
    and sought to enforce the Ohio judgment in British Columbia. The defendants
    resisted, claiming that by challenging the jurisdiction of the Ohio court, they
    could not be taken as having attorned to the jurisdiction of that court.  Wood
    J.A., at paras. 15-16, accepted that a defendant does not attorn by challenging
    jurisdiction.  He went on, however, to hold:

In this case, all respondents who are presently before this
    court applied for an order that the plaintiffs claim of fraud be struck for
    lack of particularity.  Had the Ohio court ruled in their favour on that
    application, they would unquestionably have accepted the judgment.  In my view,
    they must equally accept the decision against them, because by combining that
    application with one that challenged the jurisdiction of the Ohio court, they
    thereby attorned to that courts jurisdiction over them in the dispute as a
    whole.

[26]

If anything, the case for attornment by Gelber is stronger
    than the case for attornment by the defendants in
Mid-Ohio Imported Car Co.
Gelber did not merely challenge the adequacy of the
    pleadings in the New York court.  He raised and argued the merits of several
    contract-based defences to the claim brought by Van Damme.  I cannot accept Mr.
    Zarnetts contention that all the arguments advanced by Gelber on his summary
    judgment motion were advanced in support of his jurisdictional argument.  At
    least three of Gelbers arguments accepted that he was a party to the contract
    and raised substantive defences based on contract law.  Had any of those
    arguments succeeded, Gelber would no doubt have relied on the outcome of the
    New York proceedings had Van Damme sought to pursue his claim to the painting
    in Ontario.

[27]

For the reasons set out
    above, I am satisfied that Gelber attorned to the jurisdiction of the New York
    court.  I would not, however, want to be taken as agreeing with the motion
    judges observation that Gelbers position in the Ontario proceedings in 2007
    that New York was the appropriate forum in which to litigate the dispute amounted
    to an attornment to the New York court.  Gelber took the position that New York
    was the appropriate forum in his cross-motion in the Ontario proceedings.  The
    motion and cross-motion were, however, resolved by a consent order that
    expressly stated that nothing in the order should prejudice any jurisdictional
    arguments that might be made in New York.  Gelbers position in the Ontario
    proceedings in 2007 that New York was the appropriate forum could have no
    relevance to whether Gelber, by his conduct in the New York proceeding,
    attorned to the jurisdiction of the New York court.


V



should
    the motion judge have exercised his discretion against enforcement of the order
    for specific performance?

[28]

The appellant also
    submitted that, even if the motion judge correctly concluded that the New York
    court had jurisdiction for the purposes of determining whether the order of
    that court should be enforced in Ontario, he failed to follow the approach to
    the enforcement of non-money judgments set out in
Pro Swing Inc.
    v. Elta Golf Inc.
, 2006 SCC 52; [2006]
    2 S.C.R. 612.  The appellant submits that the motion judge should have
    considered whether specific performance would have been an appropriate remedy had
    the claim been brought in Ontario.  If specific performance would not have been
    an appropriate remedy in a domestic lawsuit, the motion judge should have
    declined to enforce the New York judgment for specific performance.

[29]

The appellant argues
    that on the evidence, Van Damme acquired the painting solely as an investment. 
    Van Dammes interest was in future profit through the resale of the painting
    and as such was compensable in damages:  see
Southcott Estates
    Inc. v. Toronto Catholic District School Board
, 2012 SCC 51; [2012] 2 S.C.R. 675.  The appellant maintains that, had
    the motion judge turned his mind to whether specific performance was a proper
    remedy, he would have declined to order the enforcement of the New York
    judgment.

[30]

There are two answers to
    these submissions.  First, the motion judge was not asked to refuse to
    recognize the New York judgment on the basis that specific performance would
    not be an appropriate remedy had the action been brought in Ontario.  While the
    motion judge was referred to
Pro Swing Inc.
and the discretion available where the order sought
    to be enforced is a non-money order, he was not asked to exercise that
    discretion against enforcement because specific performance was an
    inappropriate remedy.  I find it hard to say that the motion judge erred in
    principle in the exercise of his discretion by failing to take into account a
    factor that he was never asked to take into account.  Surely, where a judges
    order depends on the exercise of his or her discretion, the judge is entitled
    to look to the parties to identify the factors relevant to the exercise of that
    discretion.  A failure to consider a factor not put forward by either party
    would, in my view, seldom constitute an error in the exercise of that
    discretion.

[31]

Second,
    I agree with counsel for the respondents submission that had this matter been
    tried in Ontario and had an Ontario court made the same finding as the New York
    court, specific performance would have been an appropriate remedy having regard
    to the nature of the property, the nature of Gelbers obligation, and the ready
    availability of the property.


VI



the cost order

[32]

This
    court has repeatedly indicated that leave to appeal a cost order should be
    granted sparingly.  I am satisfied, however, that the motion judge made a
    significant error in principle in awarding costs on a substantial indemnity
    basis.  I would grant leave to appeal and, for the following reasons, would
    allow the appeal from the cost order.

[33]

The
    motion judge ordered costs on a substantial indemnity basis and fixed those
    costs at $94,298.28.  He ordered costs on a substantial indemnity basis
    because, in his view, Gelber had misused the judicial process through his
    constant and continuing efforts to keep a proceeding open instead of accepting
    the determination that had been made and moving on.  In making that finding, the
    motion judge relied on Gelbers conduct in the New York proceedings.

[34]

In
    the Ontario proceeding, Gelber, apart from bringing a cross-motion in 2007 that
    was determined by a consent order, did nothing other than defend the motion for
    enforcement of the New York judgment brought by Van Damme.  Nothing in the
    record supports the suggestion that Gelber improperly delayed or complicated
    the Ontario proceeding.  In resisting Van Dammes motion, Gelber made several
    arguments.  Some had little merit and none succeeded.  None of the arguments
    could, however, appropriately attract any kind of cost sanction.

[35]

The
    motion judge erred in principle in imposing costs on a substantial indemnity
    basis because of his view of Gelbers conduct in the New York litigation.  The
    motion judge should have focused on the Ontario litigation.  Had he done so, he
    would have no doubt concluded that Van Damme, as the successful party, was
    entitled to his costs, but only on the customary partial indemnity basis.


VII



conclusion

[36]

I
    would dismiss the appeal from the order recognizing and enforcing the New York
    judgment.  I would grant leave to appeal from the cost order, allow the appeal,
    set aside the cost order, and substitute an order granting Van Damme his costs
    on a partial indemnity basis.  If the parties cannot agree on the amount of
    those costs, they should be assessed.

[37]

Counsel
    for Van Damme should provide written submissions as to the costs of the appeal
    within 30 days of the release of these reasons.  Those submissions should not
    exceed five pages.  Counsel for Gelber may file written submissions in response
    to Van Dammes submissions within 15 days of the filing of Van Dammes
    submissions.  Those submissions should also not exceed five pages.

RELEASED: DD JUN 12 2013

Doherty J.A.

I agree E.A. Cronk
    J.A.

I agree P. Lauwers
    J.A.





[1]
The terms of the order were stayed subject to the outcome of certain appeals
    that were extant in New York at the time the motion judge made his order. 
    Those appeals have been determined in Van Dammes favour.



[2]
The actual terms of the New York order are not before the court, however, the
    parties agree that Gelber filed his Answer and proceeded with relevant
    depositions and discoveries pursuant to an order of the New York court.


